In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19-3446
CHANDRA TURNER, as Special Administrator of the Estate of
RICHARD TURNER, deceased, and CHANDRA TURNER, individu-
ally,
                                     Plaintiffs-Appellants,

                                   v.

CITY OF CHAMPAIGN, et al.,
                                                Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
                       Central District of Illinois.
         No. 2:17-cv-02261-EIL — Eric I. Long, Magistrate Judge.
                      ____________________

    ARGUED SEPTEMBER 17, 2020 — DECIDED NOVEMBER 3, 2020
                  ____________________

     Before KANNE and HAMILTON, Circuit Judges. *
   HAMILTON, Circuit Judge. Richard Turner died during an
encounter with police oﬃcers in Champaign, Illinois. The

*Then-Circuit Judge Barrett was a member of the panel when this case
was argued but did not participate in the decision and judgment. The ap-
peal is resolved by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
2                                                  No. 19-3446

oﬃcers were trying to detain him to protect himself and oth-
ers and to take him to a hospital for evaluation of his mental
health. With hindsight we can say that his death might have
been avoided. In this suit by Mr. Turner’s estate, however, the
central question is not whether oﬃcers used best police prac-
tices but whether they violated his rights under the Fourth
Amendment by using excessive force against him. The district
court found that undisputed facts, including a coroner’s ﬁnd-
ings that Mr. Turner suﬀered no physical trauma but died of
a cardiac arrhythmia, showed that the oﬃcers did not use ex-
cessive force. We agree and aﬃrm summary judgment for the
defendants.
I. Facts for Purposes of Summary Judgment
    In reviewing a grant of summary judgment, we view the
evidence in the light most favorable to Mr. Turner’s estate, the
non-moving party, giving the estate the beneﬁt of reasonable
inferences that can be drawn in its favor. Alicea v. Thomas, 815
F.3d 283, 288 (7th Cir. 2016). The estate must rely on the oﬃc-
ers’ own testimony and the surveillance and dashboard cam-
era footage that captured parts of the encounter. As a result,
almost all of the facts we recount below are undisputed. We
note where a fact is in dispute.
   Mr. Turner was a homeless member of the Champaign
community and was well-known to police. On the morning of
November 16, 2016, someone called the police to check on Mr.
Turner. He was walking in the streets, speaking to passersby,
and rummaging through trash near the University of Illinois
campus. Sergeant Thomas Frost, the most senior oﬃcer in-
volved in this case, had known Mr. Turner for decades. He
ﬁrst noticed Mr. Turner’s mental health deteriorate around
2010. Since then, police had often been dispatched to check on
No. 19-3446                                                   3

him and had hospitalized him on numerous occasions with-
out a struggle. One of those incidents had occurred as recently
as April 2016.
    When oﬃcers responded on November 16, Mr. Turner
seemed to them more disoriented than usual. Oﬃcer Young
arrived ﬁrst and spotted Mr. Turner on the corner of Green
Street and Sixth Street. He was on the ground, rolling around
with his pants down. Oﬃcer Young parked, approached him
on foot, and asked how he was doing. Mr. Turner began ﬂail-
ing his arms and babbling unintelligibly. Oﬃcer Young told
him not to yell at people on the street and then returned to his
squad car to wait for backup.
    When Oﬃcers Talbott and Wilson arrived, Mr. Turner
walked past their car and jaywalked across Sixth Street. No
traﬃc was present as he crossed. On the other side of the
street, Mr. Turner pulled a construction tag from a building
but put it back when Oﬃcer Young yelled at him to return it.
Mr. Turner then crossed Sixth Street again. Oﬃcer Wilson,
who was a trainee under Oﬃcer Talbott’s supervision, ap-
proached and told Mr. Turner to leave the area. Mr. Turner
did not comply. Instead, he began walking back and forth
across the street several times. Seeing this behavior, Oﬃcer
Wilson asked aloud whether Mr. Turner could leave the area
given how disoriented he seemed. So Oﬃcer Wilson com-
manded Mr. Turner to approach and asked him what day of
the week it was. Mr. Turner responded incoherently. The of-
ﬁcers decided to detain Mr. Turner for his own protection and
to send him to a hospital for mental-health treatment. Oﬃcer
Wilson called for an ambulance.
   While waiting for the ambulance, Oﬃcer Young ap-
proached Oﬃcer Wilson and asked Mr. Turner to sit on the
4                                                No. 19-3446

curb. Mr. Turner instead turned and ran away across Green
Street. He kept running. Oﬃcers Young and Wilson decided
to pursue him on foot. Oﬃcer Talbott followed behind them.
Oﬃcer Wilson testiﬁed that they caught up to Mr. Turner half-
way down an alley north of Green Street. After unsuccessfully
commanding Mr. Turner to stop, Oﬃcer Wilson grabbed Mr.
Turner’s shoulder. That was the ﬁrst physical contact between
the police and Mr. Turner that morning.
   The parties dispute how to characterize what happened
next. They agree, though, that Mr. Turner immediately pulled
away and shoved Oﬃcer Wilson, knocking his radio oﬀ his
uniform. A struggle ensued, during which it is undisputed
that Mr. Turner was also grabbing at Oﬃcer Young with both
hands. Oﬃcers Young and Wilson both testiﬁed that they re-
sponded by pulling Mr. Turner to the ground and turning him
on his stomach. Then, while trying to handcuﬀ him, Oﬃcer
Young pressed his right knee onto Mr. Turner’s shoulder to
prevent him from moving. Oﬃcer Talbott then arrived and at-
tempted to control Mr. Turner’s ﬂailing legs. He placed his
knees on one leg and his hands on the other. Working to-
gether, the three oﬃcers were eventually able to handcuﬀ Mr.
Turner, but he was still kicking his legs.
   As these oﬃcers were struggling to restrain Mr. Turner,
Sergeant Frost heard the radio chatter and decided to help.
Video from Sergeant Frost’s dashboard camera shows him
driving to the scene. By the time Mr. Turner was handcuﬀed,
Sergeant Frost was close. He radioed to ask where the oﬃcers
had ended up. Oﬃcer Talbott told him and asked him to bring
a hobble—a strap used to restrain a person’s legs. Sergeant
Frost arrived with the hobble, which he and Oﬃcer Talbott
then placed around Mr. Turner’s legs. At ﬁrst Mr. Turner
No. 19-3446                                                 5

kicked out of the hobble, so the oﬃcers secured it a second
time.
    None of this physical contact between Mr. Turner and the
oﬃcers was captured on video. But the estate does not dispute
that Mr. Turner continued to struggle against the oﬃcers dur-
ing the entire process. The estate argues that Mr. Turner re-
acted this way because he was likely having diﬃculty breath-
ing.
    On the audio recording, shortly after securing the hobble,
Sergeant Frost asked, “is he still breathing?” The oﬃcers
quickly determined that Mr. Turner was not breathing. They
rushed to get a portable deﬁbrillator from a patrol car. Once
the deﬁbrillator was activated, it advised the oﬃcers not to
administer a shock but to begin CPR. Around this time, the
ambulance arrived and the paramedics took over. Less than
three minutes elapsed from the moment the oﬃcers noticed
that Mr. Turner was not breathing until the paramedics ar-
rived. The paramedics had the oﬃcers remove the handcuﬀs
and hobble, and they rushed Mr. Turner to the hospital. They
tried to revive him in the ambulance, but he never regained a
pulse.
   An autopsy later determined that Mr. Turner died from
cardiac arrhythmia—his heart gave out after beating too fast
during the encounter. The autopsy also showed that this ar-
rhythmia was likely caused by an underlying condition. Mr.
Turner had an enlarged heart and insuﬃcient blood supply to
one of his heart’s chambers. The medical evidence showed no
other causes of death. There were no signs of suﬀocation or
trauma to Mr. Turner’s body.
6                                                   No. 19-3446

II. Procedural History
    After Mr. Turner’s death, his sister Chandra Turner ﬁled
this lawsuit as administrator of his estate. Seeking relief under
42 U.S.C. § 1983, the estate alleged Fourth Amendment viola-
tions by Oﬃcers Young, Wilson, and Talbott for using exces-
sive force against Mr. Turner and by Oﬃcer Talbott and Ser-
geant Frost for failing to intervene. The estate also asserted
state-law claims for wrongful death, battery, and intentional
inﬂiction of emotional distress against Young, Wilson, Talbott,
and Frost. Finally, the complaint sought to hold the City of
Champaign liable under state law through respondeat supe-
rior and indemniﬁcation, and under federal law under Monell
v. Department of Social Services, 436 U.S. 658, 694 (1978) (local
government may be liable for damages under § 1983 for inju-
ries caused by unconstitutional policy, custom, or practice).
    The district court granted summary judgment to the de-
fendants on all counts. Relying primarily on Fitzgerald v. San-
toro, 707 F.3d 725 (7th Cir. 2013), the district court held that
the oﬃcers acted legally to detain Mr. Turner and used rea-
sonable force in response to his resistance. The court also held
that qualiﬁed immunity would protect the oﬃcers even if
they acted unreasonably because the case so closely resembles
Estate of Phillips v. Milwaukee, 123 F.3d 586 (7th Cir. 1997),
where we aﬃrmed summary judgment for the oﬃcers in a
similarly unfortunate fatal encounter between police and a
mentally ill person who violently resisted eﬀorts to detain
him. The district court also dismissed the estate’s state-law
claims because Illinois law provides absolute tort immunity
for oﬃcers carrying out protective functions, as distinct from
law-enforcement functions.
No. 19-3446                                                      7

    We aﬃrm. Reviewing the district court’s decision de novo,
e.g., Alicea, 815 F.3d at 288, we agree that this case closely mir-
rors Estate of Phillips and that the undisputed facts show that
the oﬃcers here used reasonable force. The district court also
correctly concluded that Illinois law bars the plaintiﬀ’s state
tort claims.
III. Fourth Amendment Claims for Excessive Force
    The estate's Fourth Amendment claims fail because the of-
ﬁcers did not use excessive force. A claim for excessive force
under § 1983 invokes the Fourth Amendment’s protection
against unreasonable seizures. The reasonableness standard
is objective, “judged from the perspective of a reasonable of-
ﬁcer on the scene, rather than with the 20/20 vision of hind-
sight.” Graham v. Connor, 490 U.S. 386, 396 (1989). The Graham
standard is fact-intensive, asking whether each use of force
was reasonable under the totality of the circumstances, “in-
cluding the severity of the crime at issue, whether the suspect
poses an immediate threat to the safety of the oﬃcers or oth-
ers, and whether he is actively resisting arrest or attempting
to evade arrest by ﬂight.” Id. “If the suspect is mentally ill, the
oﬃcer’s awareness of his mental illness is also a factor.” Cyrus
v. Town of Mukwonago, 624 F.3d 856, 862 (7th Cir. 2010).
   This case raises two distinct issues under this standard.
The ﬁrst is whether Oﬃcer Wilson’s initial decision to grab
Mr. Turner’s shoulder was reasonable, which depends on
whether the oﬃcers’ decision to detain Mr. Turner for his own
protection was supported by probable cause. The second is
whether, in light of Mr. Turner’s resistance, it was reasonable
to pull him to the ground, pin down his shoulder and legs,
and handcuﬀ and hobble him. We address these in turn.
8                                                   No. 19-3446

    A. Protective Detention of Mr. Turner
    “[A] mental-health seizure is lawful if there is probable
cause to believe that the person is a danger to herself or oth-
ers.” Bruce v. Guernsey, 777 F.3d 872, 876 (7th Cir. 2015). Here,
Mr. Turner was repeatedly crossing both Sixth and Green
Streets while seemingly unaware of his surroundings. The
available video shows that when Mr. Turner crossed the
streets, there was little traﬃc passing. But the oﬃcers’ impres-
sion that Mr. Turner was more disoriented than usual, cou-
pled with his unintelligible speech and repeated forays into
the street, gave the oﬃcers probable cause to detain him for
his own safety and that of others. The estate’s expert witness
on policing acknowledged this probable cause in his deposi-
tion. Dkt. 47-12 at 166–67. We have found probable cause for
protective detention in other cases with less compelling evi-
dence of danger. See, e.g., Bruce, 777 F.3d at 876–77 (aﬃrming
dismissal of Fourth Amendment claim against oﬃcer who,
based on dispatcher’s report that plaintiﬀ was possibly sui-
cidal, detained her until another oﬃcer arrived); Fitzgerald,
707 F.3d at 733 (aﬃrming summary judgment for defendants;
dispatcher told oﬃcers detainee was suicidal, detainee ap-
peared intoxicated and admitted she was on antidepressants
and going through a diﬃcult period, but also told police at
scene that she was not in fact suicidal); Estate of Phillips, 123
F.3d at 592 (aﬃrming summary judgment for defendants
where man in hotel room gave unintelligible answers to po-
lice and was clenching ballpoint pens in both hands).
   We are not saying that Oﬃcer Wilson and Young’s deci-
sion to chase Mr. Turner down the alley exhibited best police
practices. The estate argues that Mr. Turner’s death might
have been avoided if the oﬃcers had instead continued to
No. 19-3446                                                    9

monitor him from a distance and waited until the ambulance
arrived, as they had on prior occasions. The Champaign Po-
lice Department’s own policies train oﬃcers responding to
calls involving persons with mental illnesses to “consider[]
ﬁrst the least restrictive environment possible to meet the
needs of the individual and the community.” Dkt. 62-11 (Ex.
12) at 41.13.2(A)(1). This approach can include “oﬃcer inter-
vention as a calm third party, to reduce tension and hostility,
and to restore order without unnecessary force.” Id. at
41.14.2(B)(1).
    With the beneﬁt of hindsight, one can say that perhaps
such an approach might have saved Mr. Turner’s life. But po-
lice training policies and best practices, while relevant, do not
deﬁne what is reasonable under the Fourth Amendment.
United States v. Brown, 871 F.3d 532, 536–37 (7th Cir. 2017)
(“The excessive-force inquiry is governed by constitutional
principles, not police-department regulations… . Put another
way, a police oﬃcer’s compliance with the rules of his depart-
ment is neither suﬃcient nor necessary to satisfy the Fourth
Amendment’s reasonableness requirement.”); see also Mays
v. Dart, 974 F.3d 810, 823−24 (7th Cir. 2020) (discussing Brown
and expert testimony on police practices and standards for
disease prevention). Here, once the oﬃcers had probable
cause to detain Mr. Turner, they had the constitutional power
to do so. The oﬃcers’ decision to detain Mr. Turner did not
violate the Fourth Amendment.
   With the lawful power to detain Mr. Turner came the legal
power to use reasonable force to accomplish the detention.
Graham, 490 U.S. at 396 (“[T]he right to make an arrest or in-
vestigatory stop necessarily carries with it the right to use
some degree of physical coercion or threat thereof to eﬀect
10                                                    No. 19-3446

it.”); United States v. Place, 462 U.S. 696, 702 (1983). That prin-
ciple applies to protective detention as well. Graham, 490 U.S.
at 395 (Fourth Amendment standard applies to all claims for
excessive force arising from any type of seizure of free citi-
zen); Bruce, 777 F.3d at 875 (“The Fourth Amendment of the
Constitution governs mental-health seizures.”). Accordingly,
Oﬃcer Wilson did not violate the Fourth Amendment when
he caught up with Mr. Turner and grabbed his shoulder to
stop his ﬂight. Since Mr. Turner never submitted to the au-
thority of spoken police commands, this physical contact was
the moment police ﬁrst seized him. See United States v. Griﬃn,
652 F.3d 793, 800 (7th Cir. 2011); see generally California v. Ho-
dari D., 499 U.S. 621, 625−26 (1991).
     B. Bringing Mr. Turner to the Ground and Restraining Him
    Mr. Turner did not respond to the ﬁrst physical contact by
complying with the oﬃcers’ commands. The undisputed facts
show that he resisted the oﬃcers actively and continually. He
was not oﬀering merely passive resistance to lawful deten-
tion; in such cases signiﬁcant force can violate the Fourth
Amendment. Unlike when someone is passively refusing to
move or follow lawful commands, the police may use signiﬁ-
cant force to subdue someone who is actively resisting lawful
detention. Compare Miller v. Gonzalez, 761 F.3d 822, 829 (7th
Cir. 2014) (recognizing prohibition against more than mini-
mal force against only passive resistance), citing Phillips v.
Community Ins. Corp., 678 F.3d 513, 525 (7th Cir. 2012) (in turn
collecting cases), with Fitzgerald, 707 F.3d at 734 (arm-bar and
wrist-lock techniques that broke protective detainee’s arm
were not excessive because she was actively resisting attempts
to place her into an ambulance; “We have repeatedly upheld
oﬃcers’ use of force in the face of suspects resisting arrest.”),
No. 19-3446                                                   11

and Estate of Phillips, 123 F.3d at 592–93 (oﬃcers could tackle,
handcuﬀ, and hobble a detainee who continued to struggle
and kick throughout; “amount of force that is justiﬁed in-
creases as the confrontation escalates”).
    The undisputed facts show that Mr. Turner’s behavior
qualiﬁed as active resistance. When Oﬃcer Wilson grabbed
his shoulder, Mr. Turner shoved Oﬃcer Wilson and began
grabbing at Oﬃcer Young. The oﬃcers then took Mr. Turner
to the ground, where Mr. Turner kept resisting and trying to
pry himself away from the oﬃcers. The oﬃcers all testiﬁed
that this resistance continued throughout the encounter. Even
after Mr. Turner was handcuﬀed, they needed a hobble be-
cause he kept kicking his legs. The hobble had to be attached
twice because Mr. Turner’s ﬂailing legs broke free on the ﬁrst
attempt.
    In this respect, as the district court recognized, the facts
closely resemble Estate of Phillips, where we found no exces-
sive force. In Estate of Phillips, the police detained a man with
mental health needs who was speaking unintelligibly in a ho-
tel room. The man actively resisted and a struggle ensued.
The oﬃcers brought him to the ground and handcuﬀed him,
but he continued to kick violently. Oﬃcers responded by
pressing a knee on his right shoulder to keep him in place.
They also restrained his legs with a hobble. About a minute
later, medical personnel arrived. At that point Mr. Phillips
was no longer breathing. He was rushed to the hospital but
died the following day. We held “that these actions of the of-
ﬁcers amount[ed] to an objectively reasonable response to the
escalating situation they faced.” 123 F.3d at 593–94.
   Here too, the escalating force against Mr. Turner was a
constitutionally permissible response to his continued
12                                                    No. 19-3446

resistance. As in Estate of Phillips, oﬃcers placed Mr. Turner in
a prone position, pinned down his shoulder, handcuﬀed him,
and hobbled him. And just as in Estate of Phillips, each of these
actions was reasonable under the Fourth Amendment. After
Mr. Turner shoved Oﬃcer Wilson and continued resisting, it
was reasonable to place him in a prone position to handcuﬀ
him. Placing a knee on Mr. Turner’s shoulder was also not ex-
cessive given the undisputed evidence of his continued re-
sistance on the ground. Finally, pinning down Mr. Turner’s
legs and attaching a hobble were reasonable given the undis-
puted testimony that he kept kicking and that he maneuvered
out of the hobble when it was ﬁrst applied.
    Unfortunately, also as in Estate of Phillips, “[t]hat force, it
turned out, when combined with Mr. [Turner’s] other health
problems, resulted in [his] death.” See 123 F.3d at 594. But le-
gally, it was not “deadly force” because it did not “carry a
substantial risk of causing death or serious bodily harm.” Id.
at 593. Rather, at each step of the encounter, the undisputed
facts show that the oﬃcers used a reasonable amount of force.
Critically, Mr. Turner’s body showed no signs of suﬀocation
or trauma from the oﬃcers’ force. The oﬃcers “did not hog-
tie, choke or transport Mr. [Turner]. Nor were his medical
conditions,” including his enlarged heart, “observable to the
untrained eye.” Id. at 594. In situations like this, where an of-
ﬁcer’s force causes unexpectedly severe injuries due to a hid-
den condition, reasonableness is assessed objectively based
only on what the oﬃcer knew at the time force was applied.
Id. (“question is not whether the oﬃcers’ actions aggravated
an undiscovered injury or condition, but whether their ac-
tions were objectively reasonable under the circumstances”).
No. 19-3446                                                   13

    The same principle applies when an oﬃcer reasonably
mistakes medical symptoms as resistance. For instance, in
Smith v. Ball State University, 295 F.3d 763 (7th Cir. 2002), the
plaintiﬀ went into diabetic shock while driving and was un-
responsive when oﬃcers arrived. As oﬃcers used force to re-
move him from his car, another oﬃcer arrived on the scene
and misread the scenario as an active struggle. He ran in to
deliver a knee strike to the plaintiﬀ but missed, instead knock-
ing the plaintiﬀ and the other oﬃcers to the ground. In reject-
ing the plaintiﬀ’s excessive force claim, we explained: “Al-
though we accept as true the fact that Smith was not actively
resisting, a reasonable oﬃcer who happened on the scene
could reasonably misconstrue Smith's unresponsiveness as
resistance requiring the minimal use of force.” Id. at 771; see
also Padula v. Leimbach, 656 F.3d 595, 603 (7th Cir. 2011) (same
where no evidence showed oﬃcers were aware of arrestee’s
hypoglycemic episode).
    On the other hand, when oﬃcers observe medical symp-
toms that cannot reasonably be mistaken as resistance, they
may not respond with force. An example is McAllister v. Price,
615 F.3d 877 (7th Cir. 2010). As in Smith and Padula, the plain-
tiﬀ in McAllister suﬀered a diabetic episode while driving. Id.
at 879. When police arrived, they suspected he was a drunk
driver. Id. at 883. Finding him unresponsive to their com-
mands, oﬃcers pulled him from his car, slammed him to the
ground, and kneed him in the back. Id. at 886. In assessing Mr.
McAllister’s excessive force claim, we distinguished Smith be-
cause “McAllister has come forward with enough evidence so
that a jury could infer that Price's mistaken belief that McAl-
lister was intoxicated was unreasonable. It was clear to Price,
as it was to the other witnesses, that McAllister was im-
paired…. Multiple eyewitness observed McAllister to be
14                                                  No. 19-3446

convulsing or twitching, and at least one concluded that
McAllister was not intoxicated.” Id. at 883. We therefore re-
versed summary judgment for the oﬃcers because “nothing
in Smith suggests that McAllister’s diabetic condition is
wholly irrelevant if Price should have been aware of it.” Id.
    Here, the estate argues that Mr. Turner was not resisting
the oﬃcers but only struggling to breathe. The estate, how-
ever, has oﬀered no evidence supporting this theory, and the
autopsy results contradict it. Nor is there any evidence show-
ing that, even if this were true, the oﬃcers were aware of it
before Sergeant Frost asked if Mr. Turner was breathing. The
estate therefore lacks the kind of evidence that raised a genu-
ine issue of fact in McAllister. Without such evidence, we must
conclude that the oﬃcers here—like the oﬃcers in Smith—rea-
sonably interpreted Mr. Turner’s movements as resistance.
The district court properly granted summary judgment for
the defendants on the estate’s excessive force claims against
Oﬃcers Wilson, Young, and Talbott.
    Since no excessive force was used against Mr. Turner, we
also aﬃrm summary judgment on the estate’s claims against
Sergeant Frost and Oﬃcer Talbott for failure to intervene.
“The fate of [a] plaintiﬀ’s failure to intervene claim is closely
linked to that of her excessive force claim since, by deﬁnition,
if there is no excessive force then there can be no failure to
intervene.” Abdullahi v. City of Madison, 423 F.3d 763, 767–68
(7th Cir. 2005). Without evidence of a constitutional violation,
the district court also properly granted summary judgment
on the estate’s Monell claim against the City of Champaign.
See Brown v. Polk County, 965 F.3d 534, 541 (7th Cir. 2020)
(“[T]here was no constitutional violation. That ﬁnding defeats
the Monell claim too.”).
No. 19-3446                                                   15

IV. State-Law Claims
     The state-law tort claims of Mr. Turner’s estate fail for a
diﬀerent reason: this was a mental health detention rather
than a criminal arrest. Section 4-102 of the Illinois Tort Im-
munity Act provides: “Neither a local public entity nor a pub-
lic employee is liable … for failure to provide adequate police
protection.” 745 ILCS 10/4-102. Unlike § 2-202 of the Act,
which applies when oﬃcers are engaged in the “execution or
enforcement” of law, § 4-102 provides absolute immunity
with no exception for willful and wanton conduct. Compare
id. with 745 ILCS 10/2-202. When interpreting state-law pro-
visions like these, we look to decisions from state intermedi-
ate appellate courts “unless there are persuasive indications
that the state supreme court would decide the issue diﬀer-
ently.” Much v. Paciﬁc Mut. Life Ins. Co., 266 F.3d 637, 643 (7th
Cir. 2001). We therefore follow the Illinois Appellate Court’s
decision in Payne v. City of Chicago, holding that protective
mental-health detentions, unlike criminal arrests, are covered
by § 4-102’s absolute immunity provision. 16 N.E.3d 110, 118
(Ill. App. 2014).
    As in Payne, the oﬃcers here were acting in a protective
role. From the beginning of the encounter, the oﬃcers at the
scene were concerned with Mr. Turner’s well-being. They
called for an ambulance to take him to the hospital and indi-
cated over the radio that they were detaining him involuntar-
ily for his own protection rather than for breaking the law.
Mr. Turner’s estate concedes as much. The oﬃcers’ actions are
therefore covered by § 4-102’s blanket immunity, and no
state-law claims may proceed against the oﬃcers or the City
of Champaign.
   The judgment of the district court is AFFIRMED.